ACCEPTED
                                                                 03-14-00737-CV
                                                                        3783849
                                                       THIRD COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                            1/15/2015 2:20:43 PM
                                                               JEFFREY D. KYLE
                                                                          CLERK
                  No. 03-14-00737-cv

                                                FILED IN
                                         3rd COURT OF APPEALS
        _____________________________________AUSTIN, TEXAS
                                         1/15/2015 2:20:43 PM
              IN THE THIRD COURT OF APPEALSJEFFREY   D. KYLE
                                                 Clerk

                     AUSTIN, TEXAS

        _____________________________________

CHASE CARMEN HUNTER v. ELEANOR KITZMAN IN HER OFFICIAL

CAPACITY AS COMMISSIONER OF INSURANCE, JULIA RATHGEBER

IN HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE,

        AND THE TEXAS DEPARTMENT OF INSURANCE



  RESPONSE TO CLERK’S COMMENTS RECEIVED BY EMAIL ON

JANUARY 15, 2015, WHICH STATED WHY THE CLERK REJECTED

   HUNTER’S PETITION FOR APPEAL ON JANUARY 15, 2015


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                           Chase Carmen Hunter, pro se
                           340 S. Lemon Ave. #9039
                           Walnut, CA 91789
                           Telephone: 707-706-3647
                           Facsimile: 703-997-5999
                           Chase_Hunter@yahoo.com

                         -1-
TO: CLERK OF THIS COURT

I received an email from the Clerk of this Court
(“Clerk” on January 15, 2015, that stated: that the
filing of my petition for appeal was rejected for these
reasons:

“The filing code your document was submitted under was,
“Brief   Not   Requesting  Oral   Argument”   but   your
document’s title states otherwise. Please clarify as to
what document is being filed. The certificate of
service is not in compliance with the rules of
appellate procedure in that it lacks the name and
address of each party served. Our records indicate
appellees as Eleanor Kitzman, Julia Rathgeber, and
Texas Department of Insurance with Ms. Cynthia A.
Morales as counsel. Please update your certificate of
service and serve the opposing parties. The brief has
been received but was not filed as it does not appear
to be timely. Appellant is requested to file a motion
for extension of time to file appellant's brief. When
filing your motion, please include a certificate of
conference. See Tex. R. App. P. 10.1(a)(5), 10.5(b),
and 38.6(d). The brief and appendix must be combined
into one file. See Tex. R. App. P. 9.4(j)(4). Please
resubmit your filing on or before January 20, 2015.”

This statement   above    from   the   Clerk   is   factually
incorrect.

First, the statement above shows that the Clerk wants
clarity as as to what document is being filed. However,
the Clerk referred to Hunter’s document as “the brief”
and also “appellant’s brief”. So it appears that the
Clerk understands that Hunter filed her “brief” and
“appellant’s brief”.

The document being field is the “brief” which is also
called the “appellant’s brief”.


                          -2-
Second, the statement above shows that the Clerk
believes that the “brief...does not appear to be
timely.” “Does not appear” does not establish that the
“brief” is untimely. It is illogical for the Clerk to
“request” that Hunter file a motion for an extension of
time to file her appellant’s brief based only on the
erroneous statement that it “does not appear” to be
timely.    In addition, the docketing statement, the
brief, and the document Hunter filed on January 15,
2015, in response to the Clerk’s letter dated January
14, 2015, address the issue of timeliness and they
establish that the brief is timely filed.

The issue the Clerk raised regarding jurisdiction
(timeliness) in the Clerk’s letter to Chase Carmen
Hunter dated January 14, 2015, is fully addressed in
section VI      of the docketing statement (Actions
Extending Time To Perfect Appeal) which Hunter filed
with this Court in this appeal on December 17, 2014,
and in the “Jurisdiction” section of the Petition for
Appeal that Hunter filed in this Court in this appeal
on January 15, 2015.

Hunter incorporates by reference both    her   docketing
statement and her Petition for Appeal.

WHEREFORE, Hunter enters this response to the Clerk’s
statement above. Hunter’s document filed on January 15,
2015, is her “brief”, and it is timely filed.


Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com


                          -3-
                      CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


______________________
Chase Carmen Hunter

                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Response to Clerk’s Challenge To Jurisdiction
was served upon the parties shown below as indicated:


Eleanor Kitzman, Julia Rathgeber, and the Texas
Department of Insurance
By email on January 15, 2015 at
ChiefClerk@tdi.state.tx.us
Facsimile: 512-490-1064


Cynthia A. Morales
Assistant Attorney General
By Email on January 15, 2015 at
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348




Chase Carmen Hunter




                         -4-